Citation Nr: 0701813	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-28 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1985 to May 2003, with additional prior active service 
of one year, 10 months, and 23 days.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2003 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  


FINDING OF FACT

There is no competent evidence of an existing bilateral 
hearing loss disability as defined for VA purposes.


CONCLUSION OF LAW

A bilateral hearing loss disability was not due to disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated 
in January 2003.  The notice advised the veteran of what was 
required to prevail on his claim of service connection for 
hearing loss; what specifically VA had done and would do to 
assist in the claim; and what information and evidence the 
veteran was expected to furnish.  The RO specifically 
informed the veteran that VA would assist him in obtaining 
records from private and Federal government facilities such 
as VA, if properly identified, but that the veteran had to 
provide both identifying information and a signed release for 
VA to obtain private records on his behalf.  He was asked to 
submit evidence that would include evidence in his possession 
that pertained to the claim.  The notices included the 
general provision for the effective date of the claim, that 
is, the date of receipt of the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable). 

To the extent that the degree of disability assignable was 
not provided, as the claim is denied, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the veteran with respect to any defect in the 
VCAA notice required under Dingess at 19 Vet. App. 473.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded the 
opportunity to testify at a personal hearing, but he 
declined.  The RO has obtained the service medical records.  
The veteran has not identified any additional records, such 
as VA or private reports, for the RO to obtain on his behalf.  
The most recent request for additional evidence concerning 
his appeal was made by RO letter in February 2005, when the 
veteran was notified that his appeal was certified to the 
Board and that his records were being transferred to the 
Board.  

VA has conducted necessary medical inquiry in an effort to 
substantiate the claim.  38 U.S.C.A. § 5103A(d).  The veteran 
was afforded a VA examination in February 2003, specifically 
to evaluate the nature and etiology of any hearing loss under 
VA standards.  The VA examination was conducted prior to the 
veteran's military discharge in May 2003.  In any event, 
there is no evidence in the record dated subsequent to the VA 
examination that shows a material change in the disability to 
warrant a reexamination.  38 C.F.R. § 3.327(a). 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDING AND CONCLUSION
Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Analysis

The veteran claims that he has hearing loss as a result of 
in-service acoustic trauma.  He argues that he has hearing 
loss related to his period of service in the Gulf War, when 
he was stationed adjacent to an electric power plant with a 
generator that 
emitted loud and high-pitched sounds.  He also noted that he 
was awarded service connection for tinnitus, which was 
normally associated with hearing loss, and he believed that 
the two conditions were directly related.  

One of the requirements for service connection is that the 
claimed disability currently exists.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  A diagnosis of a condition must be made by 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The veteran served on active duty from April 1985 to May 
2003, with additional prior active service of one year, 10 
months, and 23 days; his military service included service in 
Southwest Asia during the Persian Gulf War.  The enlistment 
audiogram evaluation in March 1983 revealed the following 
pure tone thresholds, in decibels, at 500, 1,000, 2,000, 
3,000, 4,000, and 6,000 Hertz:  15, 10, 5, 5, 5, and 20 in 
the right ear; and 5, 0, 15, 0, 5, and 10 in the left ear.  

Additional audiograms were performed during service.  In 
September 1999, audiogram findings indicated the following 
pure tone thresholds, in decibels, at 500, 1,000, 2,000, 
3,000, 4,000, and 6,000 Hertz:  10, 10, 10, 15, 10, and 30 in 
the right ear; and 15, 15, 30, 10, 25, and 35 in the left 
ear.  On a physical examination in February 2000, audiogram 
findings indicated the following pure tone thresholds, in 
decibels, at 500, 1,000, 2,000, 3,000, 4,000, and 6,000 
Hertz:  15, 10, 5, 10, 5, and 25 in the right ear; and 15, 
10, 20, 0, 15, and 20 in the left ear.  In July 2001, 
audiogram findings indicated the following pure tone 
thresholds, in decibels, at 500, 1,000, 2,000, 3,000, 4,000, 
and 6,000 Hertz:  15, 10, 15, 10, 15, and 25 in the right 
ear; and 15, 10, 25, 5, 20, and 35 in the left ear.  Another 
audiogram in December 2002, at the time of his retirement 
physical examination, revealed similar, but not worse, 
findings.  The veteran indicated then that he did not have 
hearing loss.  It was noted on all of these audiologic 
reports that the veteran was routinely noise exposed, and 
that he used earplugs.  In January 2003, the veteran was seen 
with complaints of tinnitus, and he reported that he had some 
gradual hearing loss in the left ear.  

On the basis of the audiograms during service, hearing loss 
disability under the standards of 38 C.F.R. § 3.385 was not 
present during service.  

Prior to his discharge, the veteran underwent a VA 
examination in February 2003.  The audiogram findings 
indicated the following pure tone thresholds, in decibels, at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz:  10, 5, 15, 15, 
and 15 in the right ear; and 10, 5, 25, 5, and 15 in the left 
ear.  Speech recognition scores were 100 percent in both 
ears.  The examiner remarked that the audiology results 
indicated normal limits for hearing in both ears.  

Post-service clinical findings do not show that the veteran 
has undergone additional audiologic evaluation, nor has the 
veteran claimed that his hearing condition has worsened since 
the time of his previous audiologic evaluations to warrant 
additional evaluation.  

The Board finds that the clinical findings on the VA 
examination do not show that a current hearing disability 
under the standards of 38 C.F.R. § 3.385 was present in 
either ear.  In fact, there are no audiogram findings of 
record to show that, for VA compensation purposes, the 
veteran's hearing condition meets VA standards for a hearing 
loss disability.  

Although the veteran himself asserts that he has hearing loss 
that is related to his active service period, as a layperson 
he is not competent to provide the requisite opinion as to 
the existence or etiology of a hearing loss disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  A current 
hearing loss disability under the standards of 38 C.F.R. 
§ 3.385 is an essential requirement for service connection.  
See Ledford v. Derwinski, 3 Vet. App. 87 (1992).  In this 
case, there is no competent medical evidence of record 
showing the existence of a current hearing loss disability in 
either ear, as defined by 38 C.F.R. § 3.385.  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  Accordingly, absent evidence of a current 
bilateral hearing loss disability, there is no basis for a 
grant of service connection.


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


